Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed on 2/18/2021 with respect to claim 1 have been considered but are moot because new passages are cited from the current prior art and a new secondary reference is being used in the current rejection.
The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language verbatim. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5-8, 10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park’720 (US 20180248720) in view of 3GPP-1 (R1-1812326 Discussion on low PAPR RS, 3GPP TSG RAN WG1 Meeting #95, 2018) or 3GPP-2 (R1-1810437 Low PAPR RS v5,3GPP-2 TSG RAN WG1 Meeting #94bis, October 2018).

Regarding claim 1, Park’720 discloses that “A method of operating a terminal for controlling transmission power of the terminal in a wireless communication system, the method comprising: receiving, from a base station, a set of first sequences and an identifier for indicating uplink precoding information (Park'720, in at least Fig. 7: r1…rMr and [0023]: … codebook-based precoding …; and [0256]: The n-th element of the m-th code vector of a codebook according to the present invention may be defined by Equation 20 below. , [0257]: In Equation 20, N represents the number of transmitting antennas, and M represents the number of code vectors constructing a codebook (or code vectors that may be used for constructing a codebook). The number of code vectors, M, may be expressed by the number of feedback bits y as M=2Y. Here, the number of feedback bits y of the codebook represents the number of feedback bits needed when the receiving end feeds back one or more code vectors, which are selected based on the channel condition in the codebook constructed by using the parameters, to the transmitting end (for example, when a UE feeds back the PMI to an eNB); and [0262]: The LTE-A 8Tx codebook is a two-bit feedback codebook for selecting four consecutive code vectors from a 4x32 DPT matrix D, where the matrix D is constructed as shown in Equation 22 below); generating a set of second sequences based on the set of first sequences and the uplink precoding information (Park'720, in at least Fig. 7: x1…xMr at the outputs of the Precoding Matric block, and [0135]: … feeds an indicator related to channel quality, such as a channel quality indicator (CQI), a precoding matrix index (PMI) and/or a rank indicator (RI), back to the transmission side (i.e., an eNB), wherein Feedback codeword index specifies a set of second sequences).”
Park’720 dose not expressly disclose that transmitting, to the base station, the set of second sequences at antenna ports, wherein each of the antenna ports corresponds to each sequence included in the set of second sequences; wherein at least one of the set of first sequences and the uplink precoding information is generated based on a phase rotation factor; wherein in a case in which the set of first sequences is generated based on the phase rotation factor, the phase rotation factor is determined based on a location of a subcarrier for a demodulation reference signal (DMRS) in a time-frequency domain and an order of the allocated DMRS ports.
3GPP-1 teaches that “generating a set of second sequences based on the set of first sequences and the uplink precoding information (3GPP-1: Sec. 3, Proposal 3, Fig. 7, enhanced DMRS resource mapping for DMRS port combination (0, 4) with precoder 
    PNG
    media_image1.png
    38
    63
    media_image1.png
    Greyscale
is shown in figure 7, and there is no power imbalance issue for different PAs as depicted in figure 8; and Figs. 4 & 8 show sequences r1-r3); and transmitting, to the base station, the set of second sequences at antenna ports, wherein (3GPP-1: Sec. 3 and Figs. 3 & 4: For DMRS configuration type 1, an example of DMRS antenna ports combination (0, 4) transmission with precoder 
    PNG
    media_image1.png
    38
    63
    media_image1.png
    Greyscale
after precoding is shown as below figure 3 and 4, which shall lead to DMRS antenna ports 0 and 4 with zero power in the first and the second DMRS symbol respectively), and wherein at least one of the set of first sequences and the uplink precoding information is generated based on a phase rotation factor (3GPP-1: Sec. 3, first 2 para. and Figs. 3 & 4; and Proposal 3, Fig. 7, wherein 1+j, 1-j, etc. each is a phase rotator and precoder itself is a phase rotator), and wherein in a case in which the set of first sequences is generated based on the phase rotation factor, the phase rotation factor is determined based on a location of a subcarrier for a demodulation reference signal (DMRS) in a time-frequency domain and an order of the allocated DMRS ports (3GPP-1: Sec. 3, first 2 para. and Figs. 3 & 4; and Proposal 3, Fig. 7, wherein 1+j, 1-j, etc. each is a phase rotator and precoder itself is a phase rotator; and Figs. 3-4 & 7 show subcarriers 0-11 correspond to different DMRS, wherein subcarrier is mapped in time-frequency domain in Physical Resource Block comprising time and frequency axis; and Appendix III: Tables 6.3.1.5-4 & 6.3.1.5-5, and Tables 7.3.1.1.2-14 & 7.3.1.1.2-22 are for DMRS types).”
3GPP-2 also teaches that “transmitting, to the base station, the set of second sequences at antenna ports, wherein each of the antenna ports corresponds to each sequence included in the set of second sequences; wherein at least one of the set of first sequences and the uplink precoding information is generated based on a phase rotation factor (3GPP, in at least Sec. 2.1.2, first 2 paragraphs: We can consider a scheme that apply (deterministic) port-specific phase rotation to existing OCC. More specifically, the OCC for DMRS port p is defined to be 𝑒𝑗𝜃𝑝 ⋅ 𝑤𝑓(𝑘′ ) ⋅ 𝑤𝑡(𝑙 ′ ). The orthogonality between OCCs remain unchanged after a constant phase shift 𝑒𝑗𝜃𝑝. An example is illustrated in Figure 4. To simplify design, phase 𝑒𝑗𝜃𝑝 can take value from {1,-1,j,-j}. To determine a specific sequence [𝑒𝑗𝜃0 , 𝑒𝑗𝜃1, 𝑒𝑗𝜃4 , 𝑒𝑗𝜃05], it looks possible DMRS ports combination as shown in Table 1 according to 38.212 and possible precoding weight (e.g., UL codebook from 38.211) for all Tx antennas; and Sec. 2.2, Equation: 𝑒𝑗2𝜋nd/𝑁 and Figures 5 & 7: RE index is carrier location an phase ramp is part of coefficients); wherein in a case in which the set of first sequences is generated based on the phase rotation factor, the phase rotation factor is determined based on a location of a subcarrier for a demodulation reference signal (DMRS) in a time-frequency domain and an order of the allocated DMRS ports (3GPP-2, in at least Sec. 2.1.2, Table 1 and entire paragraph: … DMRS ports combination … precoding weights; and … the OCC for DMRS port p is defined to be 𝑒𝑗𝜃𝑝⋅𝑤𝑓(𝑘′)⋅𝑤𝑡(𝑙′), wherein 𝑗𝜃𝑝 is an order; and Sec. 2.2, Equation: 𝑒𝑗2𝜋nd/𝑁 ; and Table 2 and Figure 4).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 3GPP-1’s or 3GPP-2’s teachings in the method or device of Park’720 so that the imbalance and efficiency of transmission power can be properly controlled by allocating transmission power to antenna ports for data symbols or reference symbols such as DMRS.

Regarding claim 3, Park’720 further discloses that “The method of claim 1, further comprising: in a case in which the set of first sequences is generated based on the phase rotation factor, the phase rotation factor is determined based on a size of the set of first sequences and an index of each sequence included in the set of first sequences (Park'720, in at least Equations 2-5 and [0092-095], … a maximum number of pieces of information which can be transmitted are N_T, which may be represented using the following vector (Equation 2), Equation 4 shows s vector is based on N_T pieces of information, 1 through N_T are used as indexes in each sequence,…; and [0096]: w_ij denotes weight between an i-th transmission antenna and a j-th transmission information, and W is an expression of a matrix of the weight. Such a matrix W is called a weight matrix or precoding matrix, which is also construed as a phase rotator).”

Regarding claim 5, Park’720 further discloses that “The method of claim 1, further comprising: wherein the uplink precoding information comprises at least one of an amplitude scaling factor or an uplink precoder matrix (Park'720, Equation in [0006]: 1/Square root (N) where N is the number of transmission antennas and the matrix size is determined in part by N, wherein N is construed as the amplitude coefficient).”

Regarding claim 6, Park’720 further discloses that “The method of claim 5, further comprising: in a case in which the uplink precoding information is generated based on phase rotation factor, the phase rotation factor is a matrix, wherein a size of the matrix is determined based on a number of the antenna ports, and wherein a size of the set of first sequences is greater than or equal to 2 (Park'720, Equation in [0006]: 1/Square root (N) where N is the number of transmission antennas and the matrix size is determined in part by N; and [0095-0096]: Equation 5, Matrix W is called a weight matrix or precoding matrix).”

Regarding claim 7, Park’720 further discloses that “The method of claim 6, further comprising: wherein the matrix comprises at least one of a row permutation matrix or a column permutation matrix for permutating rows or columns of the uplink precoder matrix (Park'720, in at least [0118]: The transmitting-end that selects the precoding matrix may perform precoding in a manner or multiplying layer signals, of which number amounts to a transmission rank, by the selected precoding matrix and may transmit the precoded transmission signal via a plurality of antennas. The number of rows in a precoding matrix is equal to the number of antennas, while the number of column is equal to a rank value; and [0108] and Equations 8-10).”

Regarding claim 8, Park’720 discloses that “A terminal for controlling transmission power of the terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor (Park'720: in at least Fig. 19: RF units and Processors),” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 1.
 
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3 above.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7 above.

Regarding claim 15, Park’720 discloses that “A method of operating a base station for controlling transmission power of a terminal in a wireless communication system (Park'720: in at least [005]: … base station …),” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 7 above.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648